FILED
                            NOT FOR PUBLICATION                             OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10146

               Plaintiff-Appellee,               D.C. No. 1:14-cr-00751-DKW

 v.
                                                 MEMORANDUM*
AJ WILLIANDER,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Derrick K. Watson, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      AJ Williander appeals from the district court’s judgment and challenges the

46-month sentence imposed following his guilty-plea conviction for conspiracy to

interfere with commerce by bank robbery, in violation of 18 U.S.C. § 371; and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bank robbery by use of a dangerous weapon, in violation of 18 U.S.C. §§ 2113(a),

(d), and 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Williander contends that the district court erred by relying on unverified

information and improper factors in denying his request for a mitigating role

adjustment under U.S.S.G. § 3B1.2. We disagree. The record reflects that the

district court considered only proper factors and relied upon the presentence

report’s unchallenged account of the facts underlying the robbery. See U.S.S.G.

§ 3B1.2 cmt. n.3(C) (2015); United States v. Ameline, 409 F.3d 1073, 1085 (9th

Cir. 2005) (en banc) (a “district court may rely on undisputed statements in the

PSR at sentencing”). Moreover, the district court did not clearly err in denying an

adjustment because Williander knowingly transported his codefendants to and

from the robbery in exchange for a portion of its proceeds. See U.S.S.G. § 3B1.2

cmt. n.3(C) (2015); United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.

2006).

      Williander also contends that the sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) factors and the totality of the circumstances, including Williander’s

criminal history and the nature of the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                     15-10146